DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendments filed July 01, 2022.
Response to Arguments
Applicant's arguments filed July 01, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach the first carrier is a secondary component carrier (pages 6-8, Remarks) as a secondary component carrier has a specific definition in context of carrier aggregation as a carrier that can be updated/switched at any time (page 6, Remarks) and also secondary component carriers are generally used to improve data rates and can activated/deactivated anytime (page 8, Remarks).
Examiner respectfully disagrees.  
Applicant attempts to show an ordinary and customary meaning of secondary component carrier, however per MPEP 2111.01, “the ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms.”
Examiner finds no evidence has been provided as to Applicant’s alleged ordinary and customary meaning of a secondary component carrier.  
To the contrary, the only mention of carrier aggregation in the instant specification is at para. 0078, which states “In a carrier aggregation (CA) scenario, the MAC CE used to activate and deactivate the duplication transmission function is delivered by a MAC entity of the base station.”  There is no mentioning of a secondary component carrier pertaining to carrier aggregation, let alone Applicant’s alleged ordinary and customary meaning of the term.  
Furthermore, the instant specification’s definition/meaning of secondary component carrier is at para. 0056:    When the first carrier does not include a primary component carrier, the first carrier may be referred to as a first secondary component carrier. 
This is consistent with MPEP 2111.01, which lays out that whether a term has an ordinary or customary meaning, if the specification provides a meaning or special definition of the term, the term is interpreted in light of that meaning or special definition.

    PNG
    media_image1.png
    851
    1206
    media_image1.png
    Greyscale

As the Pani reference does not include a primary component carrier, its “first carrier” (see para. 0176) may be interpreted as a first secondary component carrier, even as it does not expressly mention a “first secondary component carrier.”  Therefore, the prior art rejection is maintained.  
Examiner also notes that Applicant’s alleged definitions of the ordinary and customary meaning of a secondary component carrier as a carrier that can be updated/switched at any time and also secondary component carriers are generally used to improve data rates and can activated/deactivated anytime contain optional language (i.e. can be, generally) that may be disregarded even if such a definition were valid.  Thus, Pani’s “first carrier” would still read upon the claimed “secondary component carrier” as “secondary” is an arbitrary numbering convention, and “component” is interpreted as the “first carrier” is a component of the network.
Applicant also argues Huawei does not teach a “logical channel” as claimed, as it pertains to “physical” channels (page 9, Remarks).  
Examiner respectfully disagrees.  
Applicant’s allegation that “logical” cannot mean “physical” contradicts their own instant specification at para. 0125, which discloses “a hardware integrated logical circuit.”  Hardware and circuitry are known to be “physical” and the term “logical” does not detract from this.  
Furthermore, the instant specification states “the first carrier is a carrier used for data transmission on a first logical channel” at para. 0086, which is used to give the ordinary and customary meaning or special definition of the term “logical channel.”  Therefore, a logical channel is a channel used for data transmission, as in Huawei [para. 0054, the UE receives information from the downlink DPCH/F-DPCH of each carrier].
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (page 7, Remarks), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the suggestion/motivation would have been to reduce the communication interruption rate of a user as stated by HUAWEI at para. 0051.
Applicant argues various dependent claims are allowable by virtue of their dependencies (page 9-10, Remarks). 
Examiner respectfully disagrees, as Examiner has maintained the rejections to the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/197264 A1 to PANI et al. (“Pani”) in view of EP2416612 A1 to HUAWEI [provided by Applicant].
As to claim 1, see similar rejection to claim 8.
As to claim 8, Pani discloses a terminal device (para. 0034, WTRU), wherein the terminal device comprises: a transceiver (para. 0034, transceiver); a processor (para. 0034, processor); and a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, facilitate the terminal device carrying out a method (para. 0209, software in a computer-readable medium for execution by a processor) including: sending, by the transceiver cooperatively operating with the processor, duplicated data packets to a network device on a first carrier and a second carrier over a radio interface between the terminal device and the network device, wherein the first carrier is a secondary component carrier (para. 0176, A WTRU may determine to use a first set of resources, e.g., a transmission on a first carrier for a data unit while/or it may use a second set of resources e.g., a transmission on a second carrier for a duplicate of the data unit(s), perhaps for example if the WTRU is configured to transmit such duplicate(s); para. 0036, transmit signals to, receive signals from a base station); and determining RLF indication information in accordance with a determination that the RLF event occurred on the first carrier, wherein the RLF indication information indicates that the RLF event occurred, wherein the RLF indication information indicates a logical channel corresponding to the first carrier on which the RLF event occurred (para. 0154-0155, 0159; claim 15; performing radio link monitoring, declaring RLF, occurs in combination with a control channel; monitoring a control channel for at least one RLF).
	Pani does not expressly disclose sending, by the transceiver cooperatively operating with the processor, an RLF indication information.
	HUAWEI discloses UE determines carrier on which RLF occurs, which may be primary or secondary (para. 0057) and sends a message carrying RLF information to the network (para. 0059) and RLF pertains to DPCH or F-DPCH of the carriers (para. 0054), i.e. each being a logical channel.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RLF information of HUAWEI into the
invention of Pani. The suggestion/motivation would have been to reduce the communication interruption rate of a user (HUAWEI, para. 0051).  Including the user terminal of HUAWEI into the invention of Pani was within the ordinary ability of one of ordinary skill in the art based on the teachings of HUAWEI.
As to claim 15, Pani discloses a network device (para. 0209, base station), wherein the network device comprises: a transceiver (para. 0209, radio frequency transceiver for use in a base station); a processor (para. 0209, processor); and a non-transitory computer-readable medium including computer-executable instructions that, when executed by the processor, facilitate carrying out a method (para. 0209, the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer- readable medium for execution by a computer or processor; a processor in association with software may be used to implement a radio frequency transceiver for use in a UE, WTRU, terminal, base station, RNC, or any host computer) including: receiving, on a first carrier, duplicated data packets sent by a terminal device over a radio interface between the terminal device and the network device, wherein the first carrier is a secondary component carrier  (para. 0176, A WTRU may determine to use a first set of resources, e.g., a transmission on a first carrier for a data unit while/or it may use a second set of resources e.g., a transmission on a second carrier for a duplicate of the data unit(s), perhaps for example if the WTRU is configured to transmit such duplicate(s); para. 0036, transmit signals to, receive signals from a base station).
Pani does not expressly disclose receiving a radio link failure (RLF) indication information sent by the terminal device, wherein the RLF indication information indicates that an RLF event occurred on the first carrier; and determining, based on the RLF indication information, a carrier that is in the first carrier on which the RLF event occurred, wherein the RLF indication information indicates a logical channel corresponding to the first carrier on which the RLF event occurred.
HUAWEI discloses UE determines carrier on which RLF occurs, which may be primary or secondary (para. 0057) and sends a message carrying RLF information to the network (para. 0059) and RLF pertains to DPCH or F-DPCH of the carriers (para. 0054), i.e. each being a logical channel.  Furthermore, fig. 7 illustrates the network and shows a processing unit.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RLF information of HUAWEI into the
invention of Pani. The suggestion/motivation would have been to reduce the communication interruption rate of a user (HUAWEI, para. 0051).  Including the user terminal of HUAWEI into the invention of Pani was within the ordinary ability of one of ordinary skill in the art based on the teachings of HUAWEI.
Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/197264 A1 to PANI et al. (“Pani”) in view of EP2416612 A1 to HUAWEI [provided by Applicant] and in further view of NPL “RLC failure and RLF” to CATT [provided by Applicant].
As to claim 2, see similar rejection to claim 9.
As to claim 9, Pani and HUAWEI do not expressly disclose the terminal device according to claim 8, wherein the RLF event comprises a quantity of retransmissions of radio link control (RLC) layer data packets reaching a maximum RLC layer packet retransmission quantity.
CATT, page 3, discloses whenever maximum RLC retransmission is reached, RLC failure is detected and RLF is triggered.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RLC retransmission of CATT into the
invention of Pani and HUAWEI. The suggestion/motivation would have been to apply an ARQ mechanism on duplicated AM RLC entities (CATT, page 2).  Including the RLC retransmission of CATT into the invention of Pani and HUAWEI was within the ordinary ability of one of ordinary skill in the art based on the teachings of CATT.
	As to claim 16, Pani and HUAWEI do not expressly disclose the network device according to claim 15, wherein the RLF event comprises a quantity of retransmissions of radio link control (RLC) layer data packets reaching a maximum RLC layer packet retransmission quantity.
CATT, page 3, discloses whenever maximum RLC retransmission is reached, RLC failure is detected and RLF is triggered.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the RLC retransmission of CATT into the
invention of Pani and HUAWEI. The suggestion/motivation would have been to apply an ARQ mechanism on duplicated AM RLC entities (CATT, page 2).  Including the RLC retransmission of CATT into the invention of Pani and HUAWEI was within the ordinary ability of one of ordinary skill in the art based on the teachings of CATT.

Claims 4, 6-7, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/197264 A1 to PANI et al. (“Pani”) in view of EP2416612 A1 to HUAWEI [provided by Applicant] and in further view of NPL “Consideration on the activation/deactivation of data duplication for CA” to ZTE [provided by Applicant].
As to claims 4, 6-7, see similar rejections to claims 11, 13-14, respectively.
As to claim 11, Pani and HUAWEI do not expressly disclose the terminal device according to claim 8, wherein the method further comprises: receiving, by the transceiver cooperatively operating with the processor, a media access control (MAC) element (CE); initiating, by the processor and based on the MAC CE, deactivating a duplication transmission functionality in the terminal device.
ZTE discloses a MAC CE is received as a dynamic duplication activation/deactivation command (page 2), and this is received at the UE (page 3).
Prior to the effective filing date of invention, it would have been obvious to a
 person of ordinary skill in the art to incorporate the MAC CE of ZTE into the invention of
Pani and HUAWEI. The suggestion/motivation would have been to support dynamic
activation and deactivation of packet duplication (ZTE, page 1).  Including the MAC CE
of ZTE into the invention of Pani and HUAWEI was within the ordinary ability of one of
ordinary skill in the art based on the teachings of ZTE.
As to claim 13, Pani and HUAWEI do not expressly disclose the terminal device according to claim 8, wherein the method further comprises: transmitting, by the transceiver cooperatively operating with the processor, transmitting data via one of logical channels in accordance with deactivating a duplication transmission functionality associated with the sending duplicated data packets to the network device on the first carrier and the second carrier.
ZTE discloses a MAC CE is received as a dynamic duplication
activation/deactivation command, forwarding each PDCP PDU to only one of the RCL
legs, and the deactivated RLC leg should stop its processing right away (page 2), and
this is received at the UE (page 3).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the MAC CE of ZTE into the invention of
Pani and HUAWEI. The suggestion/motivation would have been to support dynamic activation and deactivation of packet duplication (ZTE, page 1).  Including the MAC CE
of ZTE into the invention of Pani and HUAWEI was within the ordinary ability of one of
ordinary skill in the art based on the teachings of ZTE.
As to claim 14, Pani, HUAWEI, and ZTE further disclose the terminal device according to claim 13, as although Pani and HUAWEI do not expressly disclose wherein the method further comprises: ignoring, by the processor, a configured binding-based transmission relationship after deactivating the duplication transmission functionality, wherein the configured binding-based transmission relationship is a relationship configured by a network device and indicates that data on a logical channel is to be transmitted on one or more carriers,  ZTE discloses packet duplication is configured for a SRB/DRB by RRC signaling, i.e. network configures this (page 1), a MAC CE is received as a dynamic duplication activation/deactivation command, forwarding each PDCP PDU to only one of the RCL legs, and the deactivated RLC leg should stop its processing right away (page 2), and this is received at the UE (page 3).  In addition, the suggestion/motivation of claim 13 applies.  Namely, it would have been obvious to a person of ordinary skill in the art to incorporate the MAC CE of ZTE into the invention of Pani and HUAWEI. The suggestion/motivation would have been to support dynamic activation and deactivation of packet duplication (ZTE, page 1).  Including the MAC CE of ZTE into the invention of Pani and HUAWEI was within the ordinary ability of one of ordinary skill in the art based on the teachings of ZTE.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463